DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 14, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examienr will interpret the claims without the term “near” in them. 
	Claims 10-11 are rejected based on their dependency to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6-8, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice ‘303 (US 2014/0014303 – provided by Applicant in the IDS) in view of Rice ‘094 (US 2012/0175094 – provided by Applicant in the IDS). 

Regarding claim 2, Rice teaches a method for cooling heat generating electronic devices in a data center (paragraph [0006]), comprising: 
flowing a liquid phase of a working fluid (paragraph [0048]) from a condenser (134, Fig. 2, paragraph [0047]) of a thermosiphon  (130, Fig. 2, paragraph [0047]) to an evaporator of the thermosiphon (132, Fig. 2, paragraph [0047]-[0048]) in a transport member of the thermosiphon (136, Fig. 2, paragraph [0047]); 
flowing the liquid phase of the working fluid into a fluid channel (143, Fig. 8, 9A-9B, paragraph [0066]) of the evaporator from the transport member (see paragraph [0065]-[0066]); 
flowing the liquid phase of the working fluid from the fluid channel to a plurality of fluid pathways that extend through the fluid channel and are enclosed between the evaporator and the transport member (142, Fig. 9B); 
boiling at least a portion of the liquid working fluid flowing in the plurality of fluid pathways between inlets of the fluid pathways and outlets of the fluid pathways based on a transfer of heat from at least one data center heat generating device that is thermally coupled to the evaporator (paragraph [0095], [0052]); and 
flowing a mixed phase of the working fluid out of the plurality of fluid pathways into two opposite vapor conduits of the transport member and to the condenser (see paragraph [0048], [0052]).
Rice does not teach: 
wherein the inlets of the fluid pathways are positioned at a midpoint of the fluid pathways, and the outlets of the fluid pathways are positioned at opposite ends of the fluid pathways. 
However, Rice ‘094 teaches a liquid cooling system wherein the inlets of the fluid pathways are positioned at a midpoint of the fluid pathways, and the outlets of the fluid pathways are positioned at opposed ends of the fluid pathways (see Rice '094, Fig. 5). It would have been obvious to one of ordinary skill in the art to provide the thermosiphon as taught by Rice as modified, with fluid pathways with inlets in the middle and outlets at the opposed ends, in order to allow for a more even distribution of incoming fluid flow (see Rice ‘094, paragraph [0031)).

Regarding claim 3, Rice as modified teaches the method of claim 2, further comprising: transferring heat from the heat-generating electronic devices to the working fluid through a heat transfer surface that forms the plurality of fluid pathways; and changing the working fluid from the liquid phase to the mixed-phase between the inlets of the fluid pathways and the outlets of the fluid pathways (Rice ‘303, paragraph [0095], [0052]).  

Regarding claim 4, Rice as modified teaches the method of claim 3, wherein flowing the mixed phase comprises flowing the mixed phase of the working fluid out of the plurality of fluid pathways into the two opposite vapor conduits of the transport member through respective elongated apertures of the transport member at the respective outlets of the fluid pathways (the space between the fins act as elongated apertures, see Rice ‘303 in at least Fig. 15, opposite vapor conduits being the opposite ends of the fin structure).  


Regarding claim 6, Rice as modified teaches the method of claim 3, further comprising flowing the working fluid through a plurality of fins or ridges positioned that form the plurality of fluid pathways in the fluid channel (Rice ‘303, paragraph [0084], 180, Fig. 18).  

Regarding claim 7, Rice as modified teaches the method of claim 6, wherein flowing the working fluid through a plurality of fins or ridges that form the plurality of fluid pathways in the fluid channel comprises flowing the working fluid transversely from the fluid channel through the plurality of fluid pathways (see Rice 303 Fig. 15 which shows the fins arranged such that the fluid has to flow transversely).  

Regarding claim 8, Rice as modified teaches the method of claim 7, further comprising transferring heat from at least one of the opposite vapor conduits to the working fluid in a liquid conduit of the transfer member through a heat transfer interface between the liquid conduit and at least one of the two opposite vapor conduits in the transport member (Rice 303, the heat transfer interface can be any surface in the thermosiphon as transferring of heat between the opposite vapor conduits occurs naturally).  

Regarding claim 12, Rice as modified teaches the method of claim 2, further comprising transferring heat from the working fluid in the opposite vapor conduits to the working fluid in a liquid conduit through a heat transfer interface between the liquid conduit and at least one of the two opposite vapor conduits in the transport member (Rice ‘303 Fig. 8, the walls 136b enclose the vapor conduit 138a and liquid conduit 138b and transfers heat between them).  

Regarding claim 15, Rice as modified teaches the method of claim 2, further comprising flowing the mixed phase of the working fluid through the at least one vapor conduit to the condenser (Rice ‘303, paragraph [0052]).  

Regarding claim 16, Rice as modified teaches the method of claim 2, wherein flowing a mixed phase of the working fluid out of the plurality of fluid pathways into at least one vapor conduit of the transport member and to the condenser comprises flowing a mixed phase of the working fluid out of the plurality of fluid pathways into two separate vapor conduits of the transport member and to the condenser (Rice ‘303, paragraph [0052], Fig. 8 and 138a).  

Regarding claim 17, Rice as modified teaches the method of claim 2, further comprising: flowing the mixed phase of the working fluid through the at least one vapor conduit that is positioned in an upper half of the transport member; and flowing the liquid phase of the working fluid through a liquid conduit that is positioned in a lower half of the transport member (upper and lower are not defined as positions relative to anything, therefore 138a and 138b can be defined as needed by the claim).  

Regarding claim 18, Rice as modified teaches the method of claim 2, wherein the transport member comprises a condenser end that comprises an inlet of a liquid conduit that is offset in the transport member relative to an outlet of the vapor conduit in the condenser end of the transport member (see Rice ‘303, 133, Fig. 2 which shows a portion of the transport member offset at an outlet of the vapor conduit toward the condenser 134)).  

Regarding claim 19, Rice as modified teaches the method of claim 18, wherein the transport member slopes from the condenser to the evaporator, and a magnitude of the slope defines, at least in part, a liquid head of the working fluid (Rice ‘303, see the slope in Fig. 2).

Regarding claim 20, Rice as modified teaches the method of claim 2, wherein the transport member slopes from the condenser to the evaporator, and a magnitude of the slope defines, at least in part, a liquid head of the working fluid (Rice ‘303, see the slope in Fig. 2).

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rice ‘303 in view of Rice ‘094, further in view of Suzuki (US 2009/026783 – provided by Applicant in the IDS).

Regarding claim 9, Rice as modified teaches the method of claim 8, but does not teach that the liquid phase is at or near a saturation temperature of the working fluid. suzuki teaches that when liquid is heated to its saturation temperature the liquid reaches a boiling point (Suzuki, paragraph [0002]) and that in the state of boiling a large quantity of heat can be taken out of a substance to be heated to achieve a great cooling effect through a phenomenon called boil cooling (Suzuki, paragraphs [0003]-[0004]). Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Rice as modified with placing the liquid phase ata saturation temperature of the working fluid, as Suzuki teaches that raising a liquid’s temperature past its saturation temperature achieves a great cooling effect on a substance to be heated (Suzuki, paragraphs [0003]-[0004], the Examiner notes that this is analogous to cooling the evaporator surface in contact with the heat generating devices in the claimed invention) thereby making it obvious to maintain the liquid phase at its saturation temperature in order to achieve a greater cooling effect between the evaporator and heat generating device quicker.

Regarding claim 10, Rice as modified teaches the method of claim 9, further comprising flowing the mixed phase of the working fluid through the opposite vapor conduits to the condenser (Rice ‘303, paragraph [0052]).  

Regarding claim 11, Rice as modified teaches the method of claim 10, further comprising transferring heat from the working fluid in the opposite vapor conduits to the working fluid in the liquid conduit through opposite heat transfer interfaces between, each heat transfer interface disposed between the liquid conduit and a respective one of the opposite vapor conduits in the transport member (Rice ‘303, Fig. 8, heat transfer interface is defined as the walls, 136b, which enclose the vapor conduit 138a from liquid conduit 138b).  

Regarding claim 14, see the rejection of claim 9 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rice ‘303 in view of Rice ‘094, further in view of Rice ‘073 (US 2016/0054073 – provided by Applicant in the IDS).

Regarding claim 21, Rice as modified teaches the method of claim 20, but does not teach that the liquid head of the working fluid is equal to a sum of a plurality of pressure losses in a closed loop fluid circuit that comprises a liquid conduit, the evaporator, the vapor conduit, and the condenser. Rice ‘073 teaches that the liquid pressure head is a function of pressure changes in a system (Rice ‘073, paragraph [0030]). Therefore it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Rice as modified with the teaching of he liquid head of the working fluid is equal to a sum of a plurality of pressure losses in a closed loop fluid circuit that comprises a liquid conduit, the evaporator, the vapor conduit, and the condenser, as Rice ‘073 teaches that pressure changes result in changes in the liquid head thereby making the concept inherent to the system of Rice as modified. 

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763